DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-12, 15-16, 21-22, 25-26 and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…wherein N contiguous virtual resource blocks are 
mapped to N contiguous physical resource blocks in the distributed-type resource mapping manner, and N is the mapping granularity; wherein N is an integer larger than or equal to 2; wherein each of the N contiguous virtual resource blocks is mapped to one physical resource block of the N contiguous physical resource blocks in the distributed-type resource mapping manner; wherein the method further comprises: receiving precoding granularity information transmitted by a network device, wherein the precoding granularity information is used by the terminal device to determine a precoding granularity adopted by the network device; wherein the determining the mapping granularity for mapping the plurality of virtual resource blocks comprises: determining the mapping granularity related to the precoding granularity information;  wherein the precoding granularity information is a precoding granularity value, and the determining the mapping granularity related to the precoding granularity information comprises: determining the precoding granularity value as the mapping granularity, or, determining an integral multiple of the precoding granularity value or the precoding granularity value divided by an integer as the mapping granularity; or, wherein the precoding granularity information is for indicating the plurality of physical resource blocks, and the determining the mapping granularity related to the precoding granularity information comprises: determining the mapping granularity based on the quantity of the plurality of physical resource blocks.” as required in independent claim 1 (similarly, independent claims 11 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                 
June 3, 2022